Citation Nr: 0000564	
Decision Date: 01/07/00    Archive Date: 01/11/00

DOCKET NO.  98-19 788	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to payment of VA improved death pension benefits.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel



INTRODUCTION

The veteran had active service from August 1960 to August 
1964 and from September 1964 to February 1971.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
North Little Rock, Arkansas, Regional Office (RO) which, in 
pertinent part, denied payment of Department of Veterans 
Affairs (VA) improved death pension benefits the veteran's 
surviving minor child. 

In her November 1998 substantive appeal, the appellant 
advanced that she wanted the veteran's "back time pay that 
he never got."  The Board is unable to determine what 
benefit the appellant is seeking.  She should clarify the 
desired benefit and submit the appropriate claim to the RO.  


REMAND

The appellant asserts that the veteran's surviving minor 
child is entitled to payment of VA improved death pension 
benefits.  In cases in which there is no personal custodian, 
i.e., there is no person who has the legal right to exercise 
parental control and responsibility for the child's welfare, 
or the child is in the custody of an institution, pension 
shall be paid to the child at the specified annual rate 
reduced by the amount of the child's countable annual income.  
Pension shall be paid to a child in the custody of a person 
legally responsible for the child's support at an annual rate 
equal to the difference between the rate for a surviving 
spouse and one child and the sum of the annual income of such 
child and the annual income of such person or, the maximum 
annual pension rate for a child with no personal custodian, 
whichever is less.  38 U.S.C.A. § 1542 (West 1991); 38 
C.F.R.§ 3.24 (1999).  The record is not clear as to whether 
the appellant has the legal right to exercise parental 
control over and responsibility for the veteran's surviving 
minor child's welfare.  

Given the provisions of 38 U.S.C.A. § 1542 (West 1991); 38 
C.F.R.§ 3.24 (1999), this case is REMANDED for the following 
action:

1.  The RO should request that the 
appellant submit appropriate 
documentation reflecting that she is the 
veteran's surviving minor child's 
personal custodian, i.e., the individual 
who has the legal right to exercise 
parental control and responsibility for 
the child's welfare.  See 38 C.F.R. 
§ 3.57(d) (1999). 

2.  After undertaking any additional 
appropriate development, readjudicate 
the appellant's claim with application 
of all appropriate laws and regulations 
and consideration of any additional 
information obtained as a result of this 
remand.  If the decision with respect to 
the claim remains adverse to the 
appellant, she and her representative 
should be furnished a supplemental 
statement of the case and afforded a 
reasonable period of time within which 
to respond thereto.

Then, the claims folder should be returned to the Board for 
further appellate consideration.  The appellant need take no 
action until she is so informed.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this REMAND are to obtain additional information and to 
comply with all due process considerations.

The appellant's claim must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or the United States Court of Appeals 
for Veterans Claims (Court) for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See the Veterans' Benefits Improvement Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994) and 
38 U.S.C.A. § 5101 (West 1991 and Supp. 1998) (Historical and 
Statutory Notes).  In addition, the Veterans Benefits 
Administration's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the RO is to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV. Paras. 8.44-8.45 and 38.02-38.03.  


		
	P.M. DILORENZO
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (1999).  

